      Case 1:19-cv-08364-DLC Document 80 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 EUGENE MASON,                           :
                                         :
                          Plaintiff,     :          19 Civ. 8364 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 AMTRUST FINANCIAL SERVICES, INC. and    :
 DAVIS LEWIS,                            :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Order of April 10, 2020 described the parties’
submissions in connection with this nonjury trial. That Order
is revised as follows.

1.   The Joint Pretrial Order must be filed by November 20,
     2020.

2.   Parties shall serve: (a) Proposed Findings of Fact and
     Conclusions of Law; (b) those portions of depositions that
     are being offered as substantive evidence, along with a
     one-page synopsis (with transcript citations) of such
     testimony for each deposition; and (c) affidavits
     constituting the direct testimony of its witnesses, except
     for testimony of an adverse party, a person whose
     attendance must be compelled by subpoena, or a witness for
     whom a party has requested and the Court has agreed to hear
     the direct testimony at hearing.

3.   At the same time, the parties shall file their Proposed
     Findings of Fact and Conclusions of Law and any Memorandum
     of Law.

4.   Parties shall submit the following materials to the Court’s
     Chambers email, Cotenysdchambers@nysd.uscourts.gov:

     - The affidavits constituting the direct testimony of
       witnesses;
         Case 1:19-cv-08364-DLC Document 80 Filed 11/19/20 Page 2 of 2




     - The portions of depositions that are being offered as
       substantive evidence, along with the one-page synopsis;
       and
     - Documentary exhibits.

     The case name, case number, and email contents should be
     clearly set forth in the email’s subject line.

5.   Parties shall not provide the Court with hardcopies of any
     materials.

     IT IS HEREBY ORDERED that the parties shall confer
regarding whether the trial may be conducted solely through the
Court’s consideration of the trial evidence submitted on
November 20, or whether either party requests an opportunity to
cross-examine witnesses. In the event a party seeks to cross-
examine witnesses, the parties shall confer regarding whether
the trial may be conducted remotely and the witnesses appear for
cross-examination via video. The parties shall notify the Court
by December 1 of their positions on these issues.


Dated:       New York, New York
             November 19, 2020




                                      2
